DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 2/26/2021 has been received and entered into the application file.  The status of each prior ground of objection/rejection is discussed below.  All arguments have been fully considered.

Status of Prior Objections/Rejections
RE: Objection to Specification
	The amendments to the specification have been received and entered.  The objection is withdrawn.

RE: Claim Objections/Rejections
	The amendments and/or cancellation of the claims renders all prior objections/rejections moot. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janell Cleveland on 3/18/2021.

The application has been amended as follows: 
Claim 11 is amended as follows:

11. (Currently Amended) An in vitro composition comprising:
	(a) a viscous matrix;
(b) aggregates of viable mesenchymal stem cells (MSCs) suspended in [[a]] said viscous matrixcontain on average 1,000-200,000 [[cells]]MSCs per aggregate, and wherein the composition comprises an overall average cell density of at least one million cells per milliliter; and

(c) one of: 
(i) a biopreservative agent sold under the trade name Hypothermosol® in an amount effective to maintain the aggregates’ ability to fuse following storage of the composition at 4oC for 7 days, or
(ii) a cryopreservative agent sold under the trade name Cryostor® in an amount effective to permit cryopreservation of the MSC aggregates in the composition


Claim 23 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a composition comprising MSC aggregates in a viscous matrix with specific biopreservative or cryopreservative agents that are effective to permit successfully hypothermic storage or cryopreservation, respectively, of the MSC aggregates in the viscous matrix.  The biopreservative agent sold under the tradename Hypothermosol and the cryopreservative agent sold under the trade name Cryostor are commercial products available at the time the application was filed, as well as at the time this notice of allowance is issued.  
At the time the application was filed it was known that single cell suspensions of MSCs could be successfully preserved for hypothermic storage (i.e. at 4oC) or cryopreserved using Hypothermosol or Cryostor, respectively (See Ginis et al, Tissue Engineering Pt C, 2012).  It was also known that single cell suspensions of MSCs could be encapsulated in alginate and successfully cryopreserved (See Pravdyuk et al, Cryobiology, 2013; Zhang et al (Biomedical Microdevices, 2010).  
At the time the application was filed aggregates of MSCs were well known (See, e.g. Prockop et al, US 2012/0219572). 
aggregates of MSCs.  Preservation under hypothermic storage conditions and cryopreservation of multicellular aggregates requires different considerations and conditions than of single cell suspensions.  Multi-cellular aggregates cause different rates of diffusion of heat, water and preservation agent into the aggregate, resulting in different cells experiencing different ‘freezing environments’ within a single aggregate (See Malpique et al (Tissue Engineering Pt C, 2010) Pg 1, col. 2- Pg. 2, col. 1).  One would not have expected conditions effective to preserve under hypothermic storage conditions or cryopreserve single cell suspensions of MSCs to also be effective to preserve under hypothermic storage conditions or cryopreserve aggregates of MSCs.  
There were a few disclosures of cryopreservation of aggregates of other types of cells, including embryonic stem cells (See Sart et al, Biotechnology Progress, 2013), neurospheres (see Malpique et al, id) and chondrocytes (See Zavazava et al, WO 15/066705, see Example 10), but the conditions for cryopreservation were specifically tailored for each cell type.  It would not have been prima facie obvious to apply the cryopreservation conditions taught for aggregates of embryonic stem cells, neurospheres, or chondrocytes to aggregates of MSCs, as there would not have been a reasonable expectation of success.
Applicants have shown they successfully hypothermically stored aggregates of MSCs in alginate using a product sold under the trademark Hypothermosol (See Example 7).  Applicants have shown they successfully cryopreserved aggregates of MSCs using a product sold under the trademark Cryostor (See Example 5).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633